In an action to recover damages for injuries to person and property, the defendants appeal from an order of the Supreme Court, Queens County, entered February 10, 1960, granting plaintiff’s motion for summary judgment and directing that the case be placed on the calendar for an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, the papers present triable issues which may not be resolved on a motion for summary judgment. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.